          Case 6:19-cv-01153 Document 1 Filed 06/11/19 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF KANSAS

UNITED STATES       OFAMERICA,                   )
                                                 )
                      Plaintiff,                 )
                                                 )
               v.                                )      Case No. 19- 01153
                                                 )
$55,139.00 rN UNTTED     STATES                  )
CURRENCY, More or       less,                    )
                                                 )
                      Defendant.                 )
                                                 )


                         COMPLAINT FOR FORFEITURE IN REM

       Plaintiff, United States of America, by and through its attomeys, Stephen R. McAllister,

United States Attomey for the District of Kansas, and Colin Wood, Special Assistant United States

Attomey, brings this complaint and alleges as follows in accordance with Supplemental Rule G(2)

of the Federal Rules of Civil Procedure:

                                  NATURE OF THE ACTION

       1.      This is an action to forfeit and condemn to the use and benefit of the United States

of America the following property: $55,139.00 in U.S. Currency, more or less (hereinafter

"defendant property"), for violations   of2l   U.S.C. S 841.

                                 THE DEFENDANT IN REM

       2.      The defendant property consists of: $55,139.00 in United States currency, more or

less, that was seized by the Kansas Highway Patrol on or about February 25, 2019 during a

traffic investigation of a rented 2018 Nissan Murano driven by Kelvin Vang on I-70 at milepost
            Case 6:19-cv-01153 Document 1 Filed 06/11/19 Page 2 of 6




335 in Wabaunsee County, in the District of Kansas. The currency is cunently in the custody           of

the United States Marshal Service.

                                    JURISDICTION AND VDNUE

          3.     Plaintiff brings this action in ren in its own right to forfeit and condemn the

defendant   property. This Court     has   jurisdiction over an action commenced by the United States

under 28 U.S.C. S 1345, and over an action for forfeiture under 28 U.S.C. S 1355.

       4.        This Court has in rem lvisdiction over the defendant property under 28 U.S.C.

1355(b). Upon filing this complaint, the plaintiff requests that the Court issue an arest warrant

in rem pursuant to Supplemental Rule G(3)(b), which the plaintiff will execute upon the property

pursuant to 28 U.S.C. S 1355(d) and Supplemental Rule G(3)(c),

          5.     Venue is proper in this district pursuant to 28 U.S.C. S 1355(bXl), because the

acts or omissions giving rise to the forfeiture occurred in this district and/or pursuant to 28

U.S.C. S 1395, because the defendant property is located in this district.

                                      BASIS FOR FORFEITURE

          6.     The defendant property is subject to forfeiture pursuant to 21 U.S.C. S 881(a)(6)

because   it constitutes   1) money, negotiable instruments, securities and other things   of value

fumished or intended to be fumished in exchange for a controlled substance in violation ofthe

Controlled Substances Act; and/or 2) proceeds traceable to such an exchange; and/or 3) money,

negotiable instruments, and securities used or intended to be used to facilitate a violation of the

Controlled Substances Act.

       7.          Supplemental Rute G(2)(f) requires this complaint to state sfficiently detailed

facts to support a reasonable belief that the govemment will be able to meet its burden of proof
             Case 6:19-cv-01153 Document 1 Filed 06/11/19 Page 3 of 6




at   tial.   Such facts and circumstances supporting the seizure and forfeiture of the defendant

property are contained in Exhibit A which is attached hereto and incorporated by reference.

                                       CLAIM FOR RELIEF

         WHEREFORE, the plaintiff requests that the Court issue a wanant for the arrest of the

defendant property; that notice   ofthis action be given to all persons who reasonably appear to be

potential claimants of interests in the properties; that the defendant property be forfeited and

condernned to the United States of America; that the plaintiff be awarded its costs and

disbursements in this action; and for such other and further relief as this Court deems proper and

Just.

         The United States hereby requests that trial of the above entitled matter be held in the

City of Wichita, Kansas.

                                                       Respectfully submitted,




                                                               D. WOOD, #19800
                                                       Special Assistant United States Attomey
                                                       1200 Epic Center,301 N. Main
                                                       Wichita, Kansas 67202
                                                       (316 269-648r
                                                       Fax (316269 -6484
          Case 6:19-cv-01153 Document 1 Filed 06/11/19 Page 4 of 6




                                        DECLARATION

       I, Luke Rieger, Task Force Officer with the Drug Enforcement Administration in the

District of Kansas.

       I have read the contents ofthe foregoing Complaint for Forfeiture, and the exhibit

thereto, and the statements contained therein are true to the best of my knowledge and belief.

       I declare under penalty of perjury that the foregoing is true and correct.
                      .. -rI   .
                                     of 5:"--
       bxecuted on thrs  -]L   day                      . 2019.




                                                     TFO Luke Rieger
                                                     DEA
    Case 6:19-cv-01153 Document 1 Filed 06/11/19 Page 5 of 6




                             AT'FIDAVIT

         I, Luke Rieger, being first      duly sworn, depose and state:
1. Your Affiant has been employed as a Kansas Highway Patrol (KHP)
   Trooper since March 2010 and has been cros s-de s ignated as a DEA
   Task Force officer since June 2015. My duties include
   investigation of violations of the Controlled Substance Act,
   Title 21 of the United States Code and the forfei-tures thereto.
2. The infoxmation contained in this affidavit is known to your
   Affiant through personal direct knowledge, and /or through a
   review of official reports prepared by other 1aw enforcement
   personnel. This affidavit is submitted in support of a forfeiture
   proceeding.
3. on February 25, 2OL9, Kansas Highway Patrol Trooper Jerett
   Ranieri and Lieutenant Doug Rule stopped for a traffic v.iolation
   a rented 2018 Nissan Murano on I-70 near Milepost 335 in
   Wabaunsee County, in the District of Kansas. The vehicl-e was
   driven by Kelvin VANG and his passengers were l,ee HER and a smal.l
   chi1d. VANG said that they were traveling from Kansas City, KS to
   Stockton, CA.
4. During the event, the vehicle was searched. Troopers found
   S48,000.00 in U.S. currency concealed within the walls of a red
   cooLer. VANG told the Troopers that he had transported 40
   pounds of marijuana to Kansas City and was then transporting for
   another person the 948,000.00 in drug sale proceeds to
   california.   VANG also said that his commission for the
   transportation was the 97,1-39.00 in U.S. currency that was
   contained in HER's purse. Troopers then seized that currency
   too, The total currency seized was $55,1-39.00.
5, VANG disclaimed the currency and signed a Kansas Highway Pat.rol
   VoLuntary Disclaimer form.
6. on November 1-4, 2018t HER had been arrested in Logan county.
   Kansas with 284 pounds of marijuana.
  Case 6:19-cv-01153 Document 1 Filed 06/11/19 Page 6 of 6




Later, at another location, a certified drug detection can.ine
alerted to the odor of contro]led substances emittinq fl:om the
currency .
Based on the information set out above, Affiant has probable
cause to believe that the $55,139.00 seized by Kansas Highway
Patrol constitutes money or other thinqs of value furn.ished or
intended to be furnished in exchange for a controlled substance,
or proceeds traceable to such an exchange, or was used or
intended to be used to facifitate one or more violations of Title
21, U.S.C. S 841 et.seq. Accordinqly, the property is subject to
forfeiture pursuant to Title 21, U.S.C. SS 853 and 881.


                                          .LUKe   Kleger, tr u
                                          DEA

                                                                 Si^"-
Sworn   to and subscribed before         me   this =f a"y of l4al-       2019.

         MICHELI.E SGPIIET{S
        t{oury PuUc -   qrb   o,   l(D
                                          NOTARY PUBL]C

                                          -
